DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 10 is objected to because of the following informalities:  Please change “elongate elementwhile” to “elongate element while” in line 15.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, (10, 14), 11, 12, 13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 of U.S. Patent No. 10,278,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader with respect to where the shaft is coupled to the elongate element and an actuator.

Claim(s) 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10 of U.S. Patent No. 10,278,858 in view of Komiya (US 3,903,892). U.S. Patent No. 10,278,858 does not disclose a filament stop that is capable of preventing the filament from fully retracting back into the elongate element. Komiya teaches a filament (23; Fig. 5) having a stop member (24) which prevents full .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmen (US 2009/0054904A1) in view of Martinez (US 4,246,902).
Regarding claims 1, 3-5 and 10-14, Holmen discloses an ophthalmic surgical device that includes a filament (4) having proximal and distal portions. A shaft (2; Fig. 4) defines an internal chamber and is coupled to an elongate element disposed on the outer surface of the shaft. The elongate element includes proximal and distal openings and the filament is capable of being retracted and deployed therein. An actuator (5; 
Holmen teaches that the filament is formed of nitinol [0115]. A distal portion of the filament includes a linear configuration and a non-linear configuration (Fig. 5), wherein the non-linear configuration is a loop [0021]. It is noted that a circle or a substantially closed shape is considered to be a loop. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the filament of Holmen with a non-linear configuration having a loop and the capability of retracting a distal portion of the filament, as taught by Fig. 5 of Holmen, to provide means to prevent penetration of tissue. 
Martinez teaches a surgical handpiece including an elongate element (40; Fig. 3) that is coupled to a shaft (34). A vent in the form of a tube (72) is disposed within a bore (76) of the shaft that is attached to a suction control valve, thus providing active aspiration or suction source to an internal chamber of the elongate element. The vent is capable of permitting gas to pass between the vent and the distal opening of the elongate element via the proximal opening of the elongate element. The vent is in .
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmen in view of Martinez, as applied to claim 1 above, and further in view of Komiya (US 3,903,892)
Regarding claim 15, Holmen does not disclose a filament stop. 
Komiya teaches a filament (23; Fig. 5) having a stop member (24) which prevents full retraction of the filament within a tube (22). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have provided the filament of the combination of Holmen and Martinez with .
Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmen (US 2009/0054904A1) in view of Martinez (US 4,246,902); Different Interpretation.
Regarding claims 1 and 3-5, Holmen discloses an ophthalmic surgical device that includes a filament (4) having proximal and distal portions. A shaft (3; Fig. 1) defines an internal chamber and is coupled to an elongate element (2) disposed on the outer surface of the shaft. The elongate element includes proximal and distal openings and the filament is capable of being retracted and deployed therein. The filament is formed of a shape memory material, i.e. nitinol [0115]. The filament is capable of being retracted and deployed [0078, 0086, 0087].  However, Holmen does not expressly disclose that the filament has a linear configuration when retracted within the elongate element and a non-linear configuration when deployed from the elongate element or a vent that extends through the shaft and is fluid communication with the elongate element such that fluid and gas is capable of passing between the vent and the distal opening.
Holmen teaches that the filament is formed of nitinol [0115]. A distal portion of the filament includes a linear configuration and a non-linear configuration (Fig. 5), wherein the non-linear configuration is a loop [0021]. It is noted that a circle or a substantially closed shape is considered to be a loop. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the filament of Holmen with a non-linear configuration having 
Martinez teaches a surgical handpiece including an elongate element (40; Fig. 3) that is coupled to a shaft (34). A vent in the form of a tube (72) is disposed within a bore (76) of the shaft that is attached to a suction control valve, thus providing active aspiration or suction source to an internal chamber of the elongate element. The vent is capable of permitting gas to pass between the vent and the distal opening of the elongate element via the proximal opening of the elongate element. The vent is in sealed communication with the shaft and the elongate element such that the fluid or gas is capable of passing between the vent and the distal opening of the elongate element without loss of volume or pressure along the way through the use of seal (152) and bushing (146). The vent is capable of permitting the at least one of the fluid and the gas to pass between the vent and the distal opening of the elongate element via the proximal opening of the elongate element, regardless of whether the distal portion of the filament is deployed or retracted from the distal opening of the elongate element. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a vent that extends through the shaft of Holmen and a seal, as taught by Martinez, to provide means to suction unwanted particles from the surgical site and within the handpiece. With this modification, when the distal portion of the filament is deployed from the distal opening of the elongate element and when the distal portion of the filament is retracted within the distal opening of the elongate element, at least one of a fluid and a gas is capable of passing between the vent and the distal opening of the elongate element.
Regarding claims 6-8, the combination of Holmen and Martinez discloses an actuator handle (6) coupled to an actuator (5) that is permanently coupled to the proximal portion of the filament. The actuator is capable of freely sliding within the shaft. A shaft handle is located at the proximal end of the shaft and includes a finger support while the actuator handle includes a thumb support wherein a finger or thumb is capable of being disposed thereon (Fig. 1).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmen in view of Martinez, as applied to claim 1 above, and further in view of Helfgott et al. (US 4,530,359, “Helfgott”).
Regarding claim 2, Holmen does not disclose that the elongate element includes a cannula having a sharp tip. 
Helfgott teaches an ophthalmic surgical device having a shaft (10:Fig. 1) and an elongate element in the form of a cannula (15), wherein the cannula includes a sharp tip (88). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have provided the elongate element of the combination of Holmen and Martinez with a sharp tip, as taught by Helfgott, to provide means to form a hole or perforation in tissue during a procedure, thus reducing the number of devices being utilized.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmen in view of Martinez, as applied to claim 6 above, and further in view of Komiya (US 3,903,892)
Regarding claim 9
Komiya teaches a filament (23; Fig. 5) having a stop member (24) which prevents full retraction of the filament within a tube (22). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have provided the filament of the combination of Holmen and Martinez with a filament stop, as taught by Komiya, to provide means to stop or control withdrawal movement of the filament.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771